Citation Nr: 0406645	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  94-18 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for a scar of the face and neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1988 to September 
1992.

This appeal arises from an April 1994 rating action that 
denied service connection for an acquired psychiatric 
disorder, and granted service connection for a scar of the 
face and neck, assigning an initial 10 percent rating 
therefor from October 1992.  A Notice of Disagreement with 
the denial of service connection and the initial           10 
percent rating was received in May 1994.  Inasmuch as the 
claim for a higher rating involves disagreement with the 
initial percentage disability rating assigned, the Board of 
Veterans' Appeals (Board) has characterized the issue in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Later in May 1994, a Statement of the Case (SOC) was 
issued and a Substantive Appeal received.

In September 1994, the veteran testified at a hearing before 
a hearing officer at the RO; a transcript of the hearing is 
of record.  A Supplemental SOC (SSOC) was issued in January 
1995.

In November 1998, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  A SSOC was issued in August 2003, reflecting 
the RO's continued denials of service connection and of an 
initial rating in excess of 10 percent.

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action on his part is required.




REMAND

In a statement received in March 2003, the veteran requested 
a hearing in connection with his claims for VA benefits.

To ensure full compliance with due process requirements, this 
case is hereby REMANDED to the RO via the AMC for the 
following action:

1.  The RO should contact the veteran and 
his representative and request that the 
veteran specify whether he wants a 
hearing before a Decision Review Officer 
(DRO) at the RO, a Board hearing before a 
Veterans Law Judge (VLJ) at the RO 
(Travel Board hearing), or a 
videoconference hearing with a Board VLJ.

2.  Depending on the kind of hearing the 
veteran chooses, the RO should thereafter 
follow the appropriate procedures for 
disposition of the claims on appeal.

If the veteran chooses an RO hearing 
before a DRO, the RO should schedule such 
a hearing for him and any witnesses.  
Thereafter, any additional notification 
and/or development deemed warranted 
should be undertaken, and the RO should 
readjudicate claims on appeal in light of 
all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the RO must 
furnish the veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

If the veteran chooses a Board hearing 
before a VLJ either at the RO (Travel 
Board hearing) or via videoconference, 
the RO should schedule such a hearing for 
him and any witnesses.  After the 
hearing, the claims file should be 
transferred directly back to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


